Citation Nr: 0127305	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  97-27 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the 10 percent disability evaluation assigned for 
residuals of the appellant's service-connected head trauma, 
to include headache disorder, is appropriate.

2.  Whether the 0 percent disability evaluation assigned from 
March 1, 1996 through January 28, 1997, and the 10 percent 
disability evaluation assigned from January 29, 1997, for the 
appellant's service-connected low back pain, diagnosed as 
lumbar intervertebral degenerative disc disease, are 
appropriate.

3.  Whether the 0 percent disability evaluation assigned for 
the appellant's service-connected tinea pedis is appropriate.

4.  Whether the 0 percent disability evaluation assigned for 
the appellant's service-connected bilateral pterygium is 
appropriate.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for a left knee 
disability.

REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from December 1971 to 
December 1973 and from February 1976 to February 1996.

This appeal arises from a July 1996 decision of the Regional 
Office (RO) of the Winston-Salem, North Carolina Department 
of Veterans Affairs (VA), which granted the appellant 
entitlement to service connection for headaches/head trauma, 
and assigned a 10 percent disability evaluation, effective 
March 1, 1996; granted service connection for bilateral 
pterygia and, assigned a 0 percent disability evaluation, 
effective March 1, 1996; granted service connection for low 
back pain and assigned a 0 percent disability evaluation, 
effective March 1, 1996; and granted service connection for 
tinea pedis, and assigned a 0 percent disability evaluation, 
effective March 1, 1996.  VARO also denied entitlement to 
service connection for bilateral hearing loss and a left knee 
disability.

The Board remanded the appellant's claim for further 
development in an October 1998 decision.  Additional 
development was completed, and VARO, in pertinent part, 
granted the appellant an increased disability rating for his 
service-connected low back pain, diagnosed as lumbar 
intervertebral degenerative disc disease, from 0 to 10 
percent disabling, effective January 29, 1997, in a July 2001 
rating decision.




FINDINGS OF FACT

1.  The appellant's residuals of traumatic head injury are 
productive of subjective complaints of headaches, lack of 
concentration, forgetfulness, insomnia, disorientation, 
dizziness, and anxiety, but are neurologically negative on 
examination.

2.  For the entire period from March 1996 to the present, 
manifestations of the appellant's low back pain, diagnosed as 
lumbar intervertebral degenerative disc disease, include 
subjective complaints of pain with no mild symptoms.

3.  The appellant uses topical medication and creams for 
tinea pedis.

4.  The appellant does not have exfoliation, exudation or 
itching, involving an exposed surface or extensive area.

5.  The appellant's right eye corrected vision has been no 
worse than 20/20, and his left eye corrected vision has been 
no worse than 20/30.

6.  The appellant's hearing loss reported at the time of his 
August 1994 and August 1995 military examinations was acute 
and transitory, and his currently diagnosed bilateral hearing 
loss disability was first manifested more than three years 
after his military service.

7.  The appellant does not have a left knee disability.





CONCLUSIONS OF LAW

1.  Manifestations of the appellant's service-connected 
residuals of head trauma, to include a headache disorder, 
warrant no more than a 10 percent disability rating.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.124a, 4.132 
Diagnostic Codes 8045, 9304 (2001).

2.  Manifestations of the appellant's service-connected low 
back pain, diagnosed as lumbar intervertebral degenerative 
disc disease, have been 10 percent disabling, and no more, for 
the entire period from March 1, 1996, to the present.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.72 Diagnostic Codes 5292, 5293 (2001). 

3.  A rating in excess of 10 percent for a tinea pedis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, and 4.118, Diagnostic Code 7806 
(2001).

4.  The criteria for a compensable evaluation for pterygium 
have not been met.  §§ 1155 (West 1991); 38 C.F.R. § 4.75 
Diagnostic Code 6034 (2001).

5.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§  1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001).

6.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§  111, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, by virtue of the Statement of the 
Case and the Supplemental Statement of the Case issued during 
the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant and, in fact, 
it appears that all evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder.  VA examinations were conducted in May 
1996, August 1999, and September 1999, and copies of these 
reports have been associated with the file.  Addendums to the 
VA examination reports were completed in October 2000 and 
March 2001, and copies of the reports were likewise 
associated with the file.  In a letter of February 2001, the 
RO notified the veteran of the evidence needed to 
substantiate his claims.  The RO also provided the veteran 
with information as to how to obtain assistance in developing 
his claim.  Under these circumstances, there is no reasonable 
possibility that further assistance to the veteran will aid 
in substantiating his claims.


INCREASED RATINGS

In evaluating the appellant's request for increased ratings, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2001) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the claim 
for higher evaluations for his service-connected disabilities 
is based on the assignment of initial ratings for 
disabilities following an initial award of service connection 
for those disabilities.  In Fenderson v. West, 12 Vet.App. 
119 (1999), the Court held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
initial disability evaluations.  Consequently, no prejudice 
to the appellant will result from characterizing the issues 
on appeal to properly reflect his disagreement with the 
initial disability evaluations assigned to his service-
connected disabilities.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as staged ratings.   Fenderson v. 
West, 12 Vet.App. 119 (1999).  In this case, in a July 1996 
rating decision, VARO granted service connection for 
headaches/head trauma and originally assigned a 10 percent 
evaluation, effective March 1, 1996; service connection for 
bilateral pterygia and originally assigned a 0 percent 
evaluation, effective March 1, 1996; service connection for 
low back pain and originally assigned a 0 percent evaluation, 
effective March 1, 1996; and service connection for tinea 
pedis and originally assigned a 0 percent evaluation, 
effective March 1, 1996.  VARO subsequently, in a July 2001 
rating decision, increased the appellant's disability 
evaluation for service-connected low back pain, diagnosed as 
lumbar intervertebral degenerative disk disease, from 0 to 10 
percent, effective July 29, 1997.  Thus, the veteran's low 
back disability is rated noncompensable for the period from 
March 1996 to July 28, 1997, and 10 percent disabling for the 
period from July 29, 1997, to the present. 




In assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
§ 4.14 must be considered.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet.App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether other rating codes were "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Terms such as "moderate" and "severe" are not defined in VA 
regulations.  Rather than applying an inflexible formula, it 
is incumbent upon the Board to arrive at an equitable and just 
decision after having evaluated the evidence.  38 C.F.R. § 4.6 
(2000).  It should also be noted that the use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2000).

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  As 
the appellant's service-connected disabilities are 
musculoskeletal in nature, they must be evaluated within the 
framework established by the Court in DeLuca.



1.  Whether the 10 percent disability evaluation assigned for 
residuals of the appellant's service-connected head trauma, 
to include headache disorder, is appropriate.

Service medical records reveal that the appellant reported 
frequent frontal headaches in February 1982.  The impression 
was of questionable anxiety.  He denied any history of 
frequent or severe headaches in March 1985, and his head, 
neurological and psychiatric evaluations were described as 
normal.  He reported a headache and inability to sleep in 
March 1986, assessed as a tension headache.  An April 1986 
emergency treatment record revealed that he had a possible 
head to head collision and passed out for 5 seconds.  A mild 
concussion was diagnosed.  A skull series was within normal 
limits.  The appellant reported a headache associated with an 
upper respiratory infection in July 1986.  

A December 1986 military medical treatment entry reported a 
complaint of a headache for 7 days.  The appellant denied 
blurred vision or dizziness and a tension headache was 
diagnosed.  He also complained of headaches in September 1987 
while being evaluated for neck strain, and in September 1988 
associated with viral symptoms.  He again reported headaches 
in November 1993 associated with assessed influenza.

At the time of his September 1994 military physical 
examination, he reported a history of head injury, but denied 
any history of frequent or severe headaches.

A June 1995 military treatment entry again reported 
complaints of headaches associated with a viral syndrome.

The appellant reported a history of frequent or severe 
headaches at the time of his August 1995 military retirement 
examination.  However, no objective findings referable to 
headaches were indicated.  A subsequent August 1995 military 
treatment entry reported that the appellant complained of a 
minor headache associated with complaints regarding a sore 
throat.

A VA examination was conducted in May 1996.  The appellant 
reported that, while playing softball, he ran into another 
player and was stunned and rendered unconscious for a few 
seconds.  He claimed that since that time he had had 
headaches which had occurred daily and lasted for up to a few 
days, located mainly in the frontal area.  He described them 
as a dull, steady pain with no known aggravant, which were 
relieved somewhat with aspirin.  He claimed that they had 
increased in the past year or so, and lasted a bit longer.  
Neurological examination was normal.  The diagnosis was of 
headaches, no neurolgoical sequelae.

VARO granted the appellant entitlement to service-connection 
for headaches/head trauma and assigned a 10 percent 
disability evaluation, effective March 1, 1996, in a July 
1996 rating decision.  

In his March 1997 notice of disagreement, the appellant 
claimed that his headaches/head trauma caused lack of 
concentration, forgetfulness, frequent sleeplessness, and 
disorientation.  He also claimed that at times he felt dizzy, 
off balance and that he had "blacked out" on occasion.  He 
further reported that he had frequent bouts of extreme 
nervousness that caused upset stomach, indigestion, and 
strong stomach cramps.

The Board remanded the appellant's claim for further 
development in an October 1998 decision.

A VA neurological examination was conducted in September 
1999.  The appellant reported headaches two to three times a 
week for approximately ten years which usually lasted for 
three days.  He claimed that they were unrelated to the day 
of the week or the seasons of the year, and tended to be 
worse in the morning.  He denied trying to use a hot water 
bottle for his head, but reported use of an icy towel on one 
occasion.  He was not afraid to cough or sneeze.  He claimed 
that the pain seemed to begin in his shoulders.  There was no 
throbbing involved.  He reported headaches a week earlier.  
He reported that he worked as a mail handler about forty 
hours per week, and took Ibuprofen each day.  Movements of 
his face, tongue and palate were symmetric and active.  The 
examiner diagnosed headaches for ten years, neurologically 
negative.  

The examiner, in a March 2001 addendum, further reported 
that, regarding manifestations of head trauma, "[t]here are 
no specific manifestations."

According to 38 C.F.R. § 4.124a, Diagnostic Code 8045, purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, while purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under 38 C.F.R. § 4.132, Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045; 38 C.F.R. 
§ 4.130, Diagnostic Code 9304.

In the present case, the record shows that the appellant 
complains of headaches, lack of concentration, forgetfulness, 
insomnia, disorientation, dizziness, and anxiety, which he 
claims are residuals of his inservice traumatic head injury.  
The record is negative for any evidence that the appellant 
suffers from any neurological disabilities as a result of his 
head injury, or that he has been diagnosed as having multi-
infarct dementia associated with brain trauma.  In this 
regard, it is noted that in the last VA examination report, 
completed in September 1999, and the March 2001 addendum, it 
was specifically concluded that his examination was 
neurologically negative and that there were no specific 
neurological manifestations of head trauma.  Thus, the 
highest evaluation under Diagnostic Codes 8045 and 9304, is 
10 percent, which VARO has assigned.  This 10 percent rating 
contemplates all of the appellant's subjective complaints.  
38 C.F.R. § 4.124a Diagnostic Code 8045; 38 C.F.R. § 4.130 
Diagnostic Code 9304.

In conclusion, the appellant is entitled to no more than a 10 
percent rating for his residuals of head trauma.  
Consideration of whether he is entitled to a "staged" rating 
for his service-connected condition as prescribed by the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999) has been 
made.  However, the appellant's service-connected headaches 
are not shown to have warranted the assignment of more than a 
10 percent rating during the entire course of this appeal.  
Thus, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2000).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits, or 
the Director of Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).


2.  Whether the 0 percent disability evaluation assigned from 
March 1, 1996 through January 28, 1997, and the 10 percent 
disability evaluation assigned from January 29, 1997, for the 
appellant's service-connected low back pain, diagnosed as 
lumbar intervertebral degenerative disc disease, are 
appropriate.

Service medical treatment records reveal that the appellant 
complained of back pain during the previous day in an August 
1987 entry.  However, he claimed that it had resolved.  He 
had no point tenderness, normal range of motion, negative 
straight leg raise bilaterally, and a grossly intact 
neurological evaluation.  The impression was of resolved low 
back pain.  In January 1988, he reported that he had had pain 
in his lower back a month earlier which had resolved, but 
that he hurt his back the night before while playing 
softball.  The assessment was of acute low back muscle 
strain.  He complained of low back pain of one day's duration 
again in July 1991 with pain on palpation and no point 
tenderness.

In September 1991, the appellant complained of low back pain 
for the past year.  X-rays of his lumbar spine were taken 
which revealed mild hypertrophic degenerative changes present 
in the lower lumbar spine.  The disc interspaces were well 
maintained.  There was no acute appearing bone or joint 
abnormality seen.  The assessment was of low back pain with 
lower extremity tightness.  At follow up in October 1991, he 
reported that he had been feeling much better until he did 
some extra running.  The assessment was of mechanical low 
back pain, improved.  Back exercises were recommended.  He 
continued to have pain in December 1991.  An MRI indicated an 
impression of early degenerative disc disease at L3-4; 
moderate to advanced degenerative disc disease at L5-S1; and 
central disc protrusion L5-S1.  Correlating x-rays also 
revealed degenerative changes L3-4 and L5-S1. 

In January 1993, he complained of back pain after changing a 
tire.  He had pain with movement and some tenderness on the 
right lateral chest wall.  He could walk on his heels and 
toes.  In April 1993, he complained of back pain of three 
weeks duration with pain in his legs when running due to back 
pain.  The assessment was of chronic degenerative disc 
disease.  He reported another exacerbation in November 1993.  

At the time of his September 1994 military physical 
examination, he provided a history of recurrent back pain, 
and reported a diagnosis of degenerative changes.

A November 1994 military medical treatment entry revealed 
that the appellant complained of low back pain of six years 
duration.  He denied any specific back injury.  The 
assessment was of chronic low back pain secondary to 
degenerative disc disease.  He was evaluated in physical 
therapy in December 1994.  He denied radiculitis, 
paresthesias, or bowel/bladder problems.  He indicated that 
his symptoms increased with walking, running or heavy 
lifting.  The assessment was of degenerative disc disease.  
At follow up, the assessment was of lumbar spondylosis, L5-
S1.  An April 1995 entry reported that he had full range of 
motion of his back with mild paraspinal spasm.  The 
assessment was of lumbar sprain.

The appellant reported a history of recurrent back pain at 
the time of his August 1995 military retirement examination, 
and degenerative joint disease at L5-S1, and 
spondylolisthesis at L4-L5, and L5-S1, were noted on 
evaluation.  

A VA examination was conducted in May 1996.  The appellant 
reported a history of low back pain of six or more years 
duration.  He claimed that the pain was nonradiating and 
increased with lifting and/or strenuous activity.  The 
examiner noted that the appellant had apparently undergone an 
MRI in 1991-1992 with questionable findings.  He reported 
some stiffness in his low back in the morning.  Examination 
of his lumbar spine showed forward flexion at 90 degrees, 
backward extension at 30 degrees, lateral flexion at 40 
degrees, bilaterally, and rotation at 40 degrees, 
bilaterally.  Musculature was normal with no fixed 
deformities.  X-rays revealed mild degenerative spurring at 
the anterior superior aspects of L4 and L5.  The heights of 
the vertebral bodies and interspaces were well maintained 
with no subluxation.  The S1 joints were normal.  The 
impression was of minimal spurring at the anterior superior 
aspects of L4 and L5 with no fracture or subluxation.  The 
examiner diagnosed degenerative disc disease at L4 and L5.

VARO granted the appellant entitlement to service-connection 
for low back pain and assigned a 0 percent disability 
evaluation, effective March 1, 1996, in a July 1996 rating 
decision.  

In his March 1997 notice of disagreement, the appellant 
claimed that his lower back pain had worsened and spread to 
the center of his back and was only temporarily relived with 
medication.  He reported that some days the medication only 
dulled the pain, and that his back pain affected his ability 
to do hard manual labor.  He claimed that sitting or standing 
for long periods of time caused him extreme discomfort and 
irritability.  

The Board remanded the appellant's claim for further 
development in an October 1998 decision.

A VA spine examination was conducted in September 1999.  The 
appellant reported daily back pain, and provided a history of 
a twisting injury to his back.  He claimed that the pain had 
worsened considerably over the last several years.  He 
indicated that the pain felt as if it were in the middle of 
his back, but spread from side to side, and right and left, 
more towards the right than left.  He claimed that he never 
had anything more than temporary relief with either rest or 
heat, or change of position which sometimes helped.  He 
reported additional pain followed by stiffness after any 
excess walking.  He claimed that the pain was enough to 
forego running and jogging.  The examiner observed that the 
appellant's back was well formed with preserved cervical 
curvature and lumbar lordosis. There was no tenderness 
directly over the vertebral column.  The appellant stated 
that, on motion, he had a feeling of discomfort down the 
right lower extremity over the knee to the foot.  He felt the 
pain was derived from his back and not a condition of his 
knee per se.  Range of motion was done with 80 degrees 
forward flexion; 20 degrees backward extension; 40 degrees 
bend laterally at the waist to the left and 40 degrees to the 
right; 25 degrees rotation at the lumbar area left and right 
without producing significant discomfort.  There were no 
spasms or increased tenseness during this examination and no 
pain elicited in the right lower extremity.  The appellant 
did not have flare-ups per se, or weakened movement, but he 
reported that pain was provoked on use in his work as a mail 
handler when he bent more to the left or right.  He did not 
demonstrate excess fatigue and had no incoordination.  X-rays 
revealed narrowing of the disc space of L5-S1 with anterior 
osteophyte formation.  Smaller osteophytes were seen at the 
superior border of L5 and the superior border of L4.  The 
remaining vertebral bodies and disc spaces and posterior 
elements were unremarkable.  The visualized adjacent soft 
tissues were normal.  The impression was of degenerative disc 
disease, L5-S1, as described.  The examiner diagnosed lumbar 
intervertebral degenerative disc disease L-3, L-5, with 
marginal spurring L4-5, with painful motion.  

In a March 2001 addendum, the examiner reported that he 
considered normal range of motion of the spine for forward 
flexion to be 90 or more degrees, backward extension 20 to 30 
degrees, lateral bending at the waist 40 degrees left and 40 
degrees right, rotation at the lumbar spine 20 to 40 degrees 
left and 20 to 40 degrees right.  He believed that "the 
limitations found are slight.  In addition to the minimal 
range of motion findings, there were no spasms or increased 
tenseness noted during the examination."

In an additional March 2001 addendum to the September 1999 
examination, Edward V. Spudis, M.D., reported that, regarding 
the appellant's spine, there were no limitations of motion of 
the lumbar spine.  The appellant's ankle clonus (unsustained) 
was unexplained and may have been from spinal cord or 
cerebral hyperactivity, which may also be found in a small 
percentage of normal people.

VARO granted the appellant a higher rating for his lumbar 
intervertebral degenerative disc disease, from 0 to 10 
percent, effective January 29, 1997, in a July 2001 rating 
decision

A 10 percent disability rating is warranted for slight 
limitation of motion, a 20 percent disability evaluation is 
warranted for moderate limitation of motion, and a 40 percent 
disability rating is warranted for severe limitation of motion 
of the lumbosacral spine.  38 C.F.R. § 4.72 Diagnostic Code 
5292 (2001).  

The schedular criteria for intervertebral disc syndrome call 
for a 10 percent disability rating for mild symptoms; a 20 
percent disability rating for moderate symptoms, with 
recurring attacks; a 40 percent disability rating for severe 
symptoms, with recurring attacks and intermittent relief; and 
a 60 percent disability rating is warranted for pronounced 
manifestations, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.72 Diagnostic Code 
5293 (2001).

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. 4.71a 
Diagnostic Code 5010 (2001).  The schedular criteria for 
degenerative arthritis established by x- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
evaluation is warranted for degenerative arthritis with x-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups; and a 20 percent disability evaluation is 
warranted for involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. 4.71a Diagnostic Code 5003 (2001).  
It is noted that the 10 percent ratings based on x-ray 
findings will not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 5003 (2001).

Terms such as "mild", "moderate", and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2001).

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Based on these decisions, in a December 1997 opinion, the 
General Counsel of the VA concluded that Diagnostic Code 5293 
for intervertebral disc syndrome involves loss of range of 
motion, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
Diagnostic Code if the veteran has received less than the 
maximum evaluation under that Code.  VAOPGCPREC 36-97, 
(December 12, 1997).

Regarding the first period of time at issue, from March 1, 
1996 through January 28, 1997, a review of the medical 
evidence does not indicate limitation of motion of the lumbar 
spine warranting a 10 percent disability evaluation.  
However, throughout the period from March 1996 to the 
present, it is found that the appellant's has mild symptoms 
warranting a 10 percent rating under 38 C.F.R. § 4.72 
Diagnostic Code 5293 (2001).  Accordingly, an increased 
rating from 0 to 10 percent for the appellant's service-
connected low back pain, currently diagnosed as lumbar 
intervertebral degenerative disc disease, is warranted for 
this period of time, and to this extent, the appellant's 
appeal is granted.  Thus, a 10 percent rating is warranted 
for the entire period from March 1996 to the present.

With regard to the question of whether a rating higher than 10 
percent is warranted, manifestations of the appellant's 
service-connected lumbar intervertebral degenerative disc 
disease have not resulted in moderate limitation of motion or 
moderate symptoms of intervertebral disc syndrome, with 
recurring attacks.  38 C.F.R. § 4.72 Diagnostic Codes 5292, 
5293 (2001).  In fact, limitation of motion and spurring 
revealed on x-rays have been described by examiners as no more 
than mild or minimal.  

Consideration has been given regarding whether the factors 
addressed at 38 C.F.R. §§ 4.10, 4.40, and 4.45 warrant the 
grant of a higher evaluation.  See DeLuca v. Brown, 8 
Vet.App. 202, 205-207 (1995).  However, the clinical evidence 
does not reflect that fatigability, weakness, incoordination, 
or disuse atrophy are currently associated with the service-
connected disability, and the resultant impairment has been 
contemplated by the 10 percent rating.  Overall, the 10 
percent rating for intervertebral degenerative disc disease 
adequately compensates the appellant for the degree of 
disability which is objectively shown, including that due to 
pain on use.  With consideration of the provisions of 38 
C.F.R. §§ 4.7, 4.10, 4.40 and 4.45, the appellant's 
symptomatology supports no more than a schedular rating of 10 
percent for intervertebral degenerative disc disease.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5280.

In conclusion, the appellant is deserving of no more than a 
10 percent rating for his service-connected lumbar 
intervertebral degenerative disc disease.  It is not shown to 
have warranted the assignment of more than a 10 percent 
rating during the entire course of this appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999)

Thus, the benefit-of-the-doubt doctrine does not apply, and 
the claim for a rating greater than 10 percent must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.
Fenderson v. West, 12 Vet. App. 119 (1999)

Again, this case does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).


3.  Whether the 0 percent disability evaluation assigned for 
tinea pedis is appropriate.

Service medical records reveal that the appellant complained 
of bilateral athletes' foot, with cracking and dryness 
between his toes of two years duration, in November 1985.  
The examiner assessed tinea pedis.  The skin on his feet was 
described as macerated in July 1986.  In December 1986, the 
appellant reported that he had been using Septisol for 
cleaning followed by Tenactin cream with good results, and 
requested these medications.  At the time of his August 1995 
military retirement examination, he reported a history of 
skin diseases.  However, his skin was described as normal on 
evaluation.

A VA examination was conducted in May 1996.  Examination 
showed splitting of the skin between the 4th and 5th toes with 
slight scaling on both feet.  Diagnosis was of bilateral 
tinea pedis.  

VARO granted the appellant entitlement to service-connection 
for tinea pedis and assigned a 0 percent disability 
evaluation, effective March 1, 1996, in a July 1996 rating 
decision.  

In his March 1997 notice of disagreement, the appellant 
reported that he had constant itching and exfoliation on the 
palms of his hands that did not diminish, but at times became 
worse.  He claimed that this condition was extremely 
uncomfortable and unsightly.  However, it is noted that the 
appellant is not service-connected for a skin condition of 
his hands.

The Board remanded the appellant's claim for further 
development in an October 1998 decision.

A VA skin diseases examination was conducted in September 
1999.  The appellant reported a history of tinea pedis of 25 
years duration.  He claimed that it had been essentially well 
controlled lately with the use of vinegar and some topical 
preparations.  The examiner observed that there did not 
appear to be any significant involvement of the nails of his 
feet.  There appeared to be some maceration and scaling 
consistent with tinea pedis between his toes and toe web.  
Otherwise, his feet were fairly normal in appearance with no 
hyperkeratosis over the soles.  The examiner diagnosed that 
there appeared to be skin involvement of the feet consistent 
with tinea pedis, but there was no evidence of tinea unguium.  

The appellant's skin disability is rated by analogy to eczema 
under Diagnostic Code 7806.  38 C.F.R. § 4.20 (2001).  
Diagnostic Code 7806 for eczema instructs that with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant, then a 
50 percent rating is assigned.  When there is exudation or 
itching constant, extensive lesions, or marked disfigurement, 
then a 30 percent rating is assigned. When there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, then a 10 percent rating is 
assigned.  With slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area, then a 
noncompensable rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).

The appellant asserts that he is entitled to a higher rating 
for tinea pedis.  In order to be entitled to a 10 percent 
rating, the evidence must show exfoliation, exudation or 
itching involving an exposed surface or extensive area.  As 
will be described below, the evidence does not support an 
increased rating to 10 percent.

Although the evidence shows that the appellant has been 
receiving medications and creams for his skin condition, 
medical records reveal that his condition is well controlled 
and involves a non-exposed, small area, specifically, his 
feet.

As exfoliation, exudation or itching involving an exposed 
surface or extensive area to warrant an increased rating to 
10 percent has not been shown, there is not an approximate 
balance of positive and negative evidence regarding this 
issue, so as to warrant application of the doctrine of 
benefit of doubt. 38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
Part 4, §§ 4.118, Diagnostic Code 7806 (2000).

Again, this case does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).


4.  Whether the 0 percent disability evaluation assigned for 
bilateral pterygium is appropriate.

Service medical records reveal that the appellant was first 
treated for pterygium in his right eye in March 1977.  
Bilateral pterygium was indicated in a June 1977 entry, which 
the appellant reported bothered him occasionally.  He 
complained that his pterygium was bothersome in September 
1988, and was advised to consult an ophthalmologist.  He was 
seen in ophthalmology in October 1988.  He claimed that he 
could not see well at night and had headaches.  The examiner 
assessed that his bilateral pterygium was inactive, but Tear 
Naturale was recommended.

Bilateral pterygium was noted on examination in May 1995, and 
at the time of his August 1995 military retirement 
examination.  His distant vision was reported to be 20/20 
bilaterally in August 1995.

A VA ophthalmology examination was conducted in May 1996.  
His vision was 20/20 +3 on the right, and 20/20 -1 on the 
left.  The examiner diagnosed bilateral pterygium and 
presbyopia, and recommended artificial tears as needed and 
sunglasses.

VARO granted the appellant entitlement to service-connection 
for bilateral pterygia and assigned a 0 percent disability 
evaluation, effective March 1, 1996, in a July 1996 rating 
decision.  

The Board remanded the appellant's claim for further 
development in an October 1998 decision.

A VA eye examination was conducted in September 1999.  Visual 
acuity was 20/20 in the appellant's right eye and 20/30 in 
his left eye.  With his glasses on, the appellant also had 
20/20 in the right eye and 20/30 in the left eye.  There was 
no further improvement of visual acuity with refraction.  
Slit lamp examination revealed that the lids and conjunctivae 
were clear.  Lachrymal examination was within normal limits.  
Cornea was clear, but the appellant had two large nasal 
pterygia in each eye, with clear sclera.  Anterior chambers 
were clear and deep.  Pupils were equal, round, reactive to 
light and accommodation.  His iris and lens were clear in 
each eye.  Tension by applanation was 15 in the right eye and 
15 in the left eye.  Fundus examination showed that the disk 
was round, pin, cup/disk ratio was 0.2, AV ratio was 2:3.  
The macula was clear.  Diagnoses included refractive error; 
presbyopia; and nasal pterygium, bilaterally.  

In a March 2001 addendum to the September 1999 examination, 
John C. Meuller, M.D., reported that, review of the eye 
examination revealed "no evidence of diplopia."  The 
diagnoses as dictated on that examination stand.

Pterygium is rated pursuant to Diagnostic Code 6034, which 
provides that this disability is to be rated based upon loss 
of vision, if any.  However, it is noted that the appellant's 
refractive error has not been found to be otherwise service 
connected.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating. 38 C.F.R. 
§ 4.75 (2000).

When it is not possible to separate the effects of a service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor, and that such signs and 
symptoms be attributed to the service- connected condition.  
Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, 
VA treatment providers have not distinguished between the 
appellant's pterygium and refractive. Therefore, all of the 
appellant's visual disability will be attributed to his 
service-connected disorder.

Corrected vision that is 20/40 bilaterally does not rise to a 
compensable evaluation under Table V of 38 C.F.R. § 4.84a.  A 
10 percent evaluation is warranted when vision in one eye is 
20/50, and 20/40 or worse in the other.  Higher evaluations 
are warranted for more severe loss of vision.  38 C.F.R. § 
4.84a, Table V.

In light of the above, the preponderance of the evidence is 
against a compensable evaluation for this disability.  The 
evidence reflects that the appellant's right eye corrected 
vision has been no worse than 20/20 and his left eye 
corrected vision has been no worse than 20/30.  As the 
appellant's limitation of vision does not rise to a 
compensable evaluation, the preponderance of the evidence is 
against this claim.

There is no exceptional or unusual disability picture to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).


SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
or sensorineural hearing loss manifested to a compensable 
degree within one year thereafter.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a), 3.309 (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

To establish a claim for service connection, the appellant 
must demonstrate the existence of a current disability, the 
incurrence or aggravation of a disease or injury in service, 
and a nexus between the current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Epps v. Gober, 126 F.3d at 1468.  Medical 
evidence is required to provide the existence of a current 
disability and to fulfill the nexus requirement.  Id. at 
1467-68.

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (2001). Service connection may be presumed 
if a hearing loss disability was manifested to a degree of 
ten percent within one year of service separation. 38 C.F.R. 
§§ 3.307, 3.309(a) (2001).

The appellant may also establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b) (2001), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
established pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App 488, 495-98 
(1997).


5.  Entitlement to service connection for bilateral hearing 
loss.

The appellant's ears were described as normal at the time of 
his January 1976 military enlistment examination.  An 
audiometry evaluation revealed the following readings:

	500	1000	2000	4000	(Hertz)	
RIGHT	   25    10	     5	    25	(Decibels)
LEFT	   30    15	    15	    20	(Decibels)

An audiometry evaluation conducted in August 1978 for an 
annual physical revealed 
the following readings:

	500	1000	2000	3000	4000	6000	(Hertz)
RIGHT	    5     5	     5	      5	    15	      0
	(Decibels)
LEFT	    5     5	     5	    10	    10	    10
	(Decibels)

After noise exposure, an audiometry evaluation conducted in 
July 1989 revealed the 

following headings:

	500	1000	2000	3000	4000	6000	(Hertz)
RIGHT	  15    10	     0	      0	     0	    15
	(Decibels)
LEFT	  15      0	    10	      0	     0	      5
	(Decibels)

An audiometry evaluation conducted in August 1991 revealed 
the following headings:

	500	1000	2000	3000	4000	6000	(Hertz)
RIGHT	  10     0	     0	    10	    25	    15
	(Decibels)
LEFT	  10     5	   10	    15	    30	    25
	(Decibels)

An audiometry evaluation conducted in August 1994 revealed 
the following headings:

	500	1000	2000	3000	4000	6000	(Hertz)
RIGHT	 100+ 35	    25	    35	    35	  100+	(Decibels)
LEFT	   10   10	      5	    15	    15	    30
	(Decibels)

At the time of his September 1994 military physical 
examination the appellant claimed hearing deficits on left 
and right audiograms were reported.

An audiometry evaluation was conducted at the time of his 
August 1995 military retirement examination which revealed 
the following readings:

	500	1000	2000	3000	4000	6000	(Hertz)
RIGHT	100+   35	    25	    35	    35	 100+
	(Decibels)
LEFT	   10    10	    05	    15	    15	    35
	(Decibels)

The examiner noted that he was "very suspicious of [the] 
results" of this examination.

A VA examination was conducted in May 1996.  The appellant's 
ears were described as normal.

VARO denied entitlement to service-connection for hearing 
loss in a July 1996 rating decision.  

In his March 1997 notice of disagreement, the appellant 
claimed that his hearing had been rapidly deteriorating.

The Board remanded the appellant's claim for further 
development in an October 1998 decision.

A VA hearing loss examination was conducted in August 1999.  
Audiometric evaluation revealed the following pure tone 
thresholds:

	1000	2000	3000	4000	(Hertz)		Average
RIGHT	    15	    10	    25	    40	(Decibels)         
22
LEFT	    20	    15	    25	    40	(Decibels)         
25

Speech discrimination was 98 percent correct on the right, and 
96 percent correct on the left.  The examiner noted a slight 
high-frequency mixed hearing loss bilaterally.

In an October 2000 addendum, the VA Audiology/Speech Pathology 
Service Supervisor, Nancy Jones, M.S., reported, after review 
of the claims file, that at no time while the appellant was on 
active duty did he demonstrate a hearing loss by VA standards.  
It was observed that a hearing loss was noted at 4000 hertz, 
bilaterally, in 1991; however, subsequent testing dated in 
August 1995 showed improvement at 4000 hertz on the left.  She 
noted that results in the right ear at that time showed a 
degree of configuration of hearing loss inconsistent with any 
previous results or results obtained at the VA facility in 
August 1999.  This degree of configuration is often consistent 
with the presence of ME (middle ear) depressed function and 
military records show that the appellant had suffered at least 
one episode of otitis media; however, testing at that time was 
insufficient to confirm that the diagnosis on August 1995.  
She claimed that hearing loss associated with that condition 
usually resolves with resolution of the ME condition.  She 
concluded that, "our results demonstrate significant 
improvement in thresholds, [right], this improvement supports 
a [diagnosis] of a conductive component at [the] time of 
testing" in August 1995.  She further reported that the type 
and configuration of hearing loss present in August 1999 was 
not supported by the results demonstrated in service.  
Therefore, she claimed that, in her opinion, "this [hearing 
loss] is not related to service."

As mentioned, for purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory thresholds in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. See 38 C.F.R. § 3.385 (2001).

The above findings disclose that the appellant reportedly met 
the regulatory standard for a hearing disability as defined 
in 38 C.F.R. § 3.385 at the time of his August 1994 and 
August 1995 military examinations.  However, in August 1995, 
the examiner emphasized the suspicious nature of the results 
obtained, and a VA audiologist, in October 1999, after review 
of the medical record, differentiated the etiology of the 
unusual audiometric findings which indicated hearing loss 
during service, and the subsequent audiometric findings in 
August 1999, more than three years after the appellant's 
military service, which indicated manifestations of a 
subsequent development of hearing loss.  There is no medical 
evidence contradicting the finding of the VA audiologist that 
the appellant's current hearing loss is unrelated to his 
military service, or suggesting that the most recent 
audiometric results are representative of a hearing loss 
related to the appellant's military service.  

Beyond the appellant's assertions, there is no evidence of 
record linking his current hearing loss to his period of 
active service.  "A veteran seeking disability benefits must 
establish... the existence of a disability [and] a connection 
between the veteran's service and the disability."  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed.Cir. 2000); see also 
Maggitt v. West, 202 F.3d. 1370, 1375 (Fed.Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326; Hibbard v. West, 13 
Vet.App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998). 

The appellant has not been shown to be a medical expert, he 
is not qualified to express an authoritative and probative 
opinion regarding any medical causation.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), the appellant's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  

For these reasons, the evidence is not so evenly balanced as 
to require application of the benefit of the doubt in favor 
of the appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  A preponderance of the evidence of record is against 
entitlement to service connection for bilateral hearing loss 
during service.


6.  Entitlement to service connection for a left knee 
disability.

The appellant denied any history of "trick" or locked knee 
at the time of his military enlistment examination in January 
1976, and his lower extremities and musculoskeletal system 
was described as normal.  

At the time of his September 1994 military physical 
examination he reported a history of "trick" or locked 
knee.

A January 1995 military treatment entry reported that the 
appellant complained of left knee pain of one month's 
duration, which was centered in his knee cap area.  He denied 
trauma during the previous 72 hours.  He had a positive sense 
of touch and distal pulse.  There was no laceration, 
swelling, or deformity.  He had normal motion and weight 
bearing.  An assessment of tendinitis was made.  

The appellant again reported a history of "trick" or locked 
knee at the time of his August 1995 military retirement 
examination, but his lower extemities were described as 
normal and no objective findings referable to his knees were 
indicated.

A VA examination was conducted in May 1996.  The appellant 
provided a history of left knee sprain during physical 
training years earlier, with only occasional pain currently.  
The examiner observed that his left knee showed mild crepitus 
with flexion at 140 degrees, and extension at 0 degrees.  X-
rays of his left knee were normal, and the examiner diagnosed 
a history of a left knee sprain with a normal examination.  
He also reported that osteoarthritis of the left knee was not 
found.

VARO denied the appellant entitlement to service-connection 
for serous otitis media, left knee pain, in a July 1996 
rating decision.  

In his March 1997 notice of disagreement, the appellant 
claimed that his left knee was often stiff and throbbing.

The Board remanded the appellant's claim for further 
development in an October 1998 decision.

A VA joints examination was conducted in September 1999.  A 
history of left knee sprain or injury during physical 
training was reported.  The appellant evinced surprise that 
his knee would be examined.  He stated that he did not have a 
complaint with his left knee at the time, that it had been 
holding up satisfactorily, particularly since he was not 
subjecting it to the stress of physical training and the 
like, and specifically was not swelling, not independently 
aching or throbbing and did not feel unstable.  A previous 
normal x-ray of the left knee was noted.  The examiner 
diagnosed a history of strain, left knee, recovered, with no 
abnormality found on this examination.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id.

As is indicated above, the appellant's reported left knee 
sprain in service resolved with no residual effects.  There 
is no medical evidence of record which establishes that the 
appellant currently manifests a left knee disability.  
Therefore, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
the claim must be denied.

ORDER

An increased rating for service-connected residuals of head 
trauma, to include headache disorder, is denied.

An increased rating for service-connected low back pain, 
diagnosed as lumbar intervertebral degenerative disc disease, 
to 10 percent, and no more, is granted for the period from 
March 1, 1996 through January 28, 1997, subject to the 
regulations for the award of monetary benefits; a rating 
higher than 10 percent for the period beginning January 29, 
1997, is denied.

An increased rating for service-connected tinea pedis is 
denied.

An increased rating for service-connected bilateral pterygium 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a left knee disability 
is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 


